Title: From Alexander Hamilton to Charles Wilkes, [26 April 1804]
From: Hamilton, Alexander
To: Wilkes, Charles


[Grange, New York, April 26, 1804. “I would not pronounce against the power of the Directors to go into the operation you mention; but I think it liable to so much question as hardly to be advisable without the sanction of the stock holders at a general meeting. I should perceive no difficulty in their giving a gross sum out of their profits for the renewal or extention of their charter. The difference in the two cases is that the former operation affects the basis of the institution. The association of the stock holders is predicated upon a given capital.” Letter not found.]
